Citation Nr: 1742655	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to, or aggravated by, service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2016 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, as entitlement to service connection for hypertension, to include as secondary to, or aggravated by service-connected PTSD.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran maintains that his hypertension either began while in service or is aggravated by his service-connected PTSD.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion is required.

The Veteran was afforded a VA hypertension examination in June 2013.  A diagnosis of hypertension was noted.  The Veteran reported having high blood pressure after service and eventually a myocardial infarction in 1989.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his service with the rationale that PTSD is not an etiology for hypertension.  The examiner noted that the Veteran has had a history of obesity, myocardial infarction, thyroid disease, and is a smoker.  The examiner noted that there was no post discharge follow up and that the separation examination was negative for hypertension.

The Board notes that the opinion of the June 2013 VA examiner does not contain an opinion regarding aggravation.  Further, the Board notes that the examiner's opinion does not address direct service connection beyond noting the lack of service treatment records.  As such, the opinion is inadequate and the Board must remand the claim for a new examination.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 2000 to the present.  All records obtained must be associated with the claims file.  

2.  After, and only after, completion of step one above, schedule the Veteran to undergo a VA examination with an appropriate physician to determine the nature and etiology of the Veteran's hypertension.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his hypertension.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is otherwise related to service.

Whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is due to or caused by a service-connected disability, including PTSD.

Whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is aggravated (any increase in disability) beyond the natural progress by the Veteran's service-connected PTSD.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of hypertension, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected PTSD.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




